DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The limitation “situated in shaded manner” is unclear as to what is being claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2018/0126929).
 	Regarding claim 1, Miller et al. discloses a seal 10 Fig. 4 capable of sealing a fairlead of an object through a wall 204, especially through a housing wall, wherein the seal 10 surrounds the object with form fit in the area of a lead, and the seal has at least one radially protruding insulating ribs 12, 24 encircling the object at its circumference and the seal has a hydrophobic surface (rubber) at least in the area of the insulating rib. 
 	Regarding claim 2, Miller et al. discloses wherein the at least one insulating rib 24 is disk shaped and has the cross sectional shape of an ellipse tapering to a point Fig. 2. 	Regarding claim 3, Miller et al. discloses wherein the insulating rib 12 is bell-shaped and the object is capable of being situated in shaded manner.
 	Regarding claim 4, Miller et al. discloses wherein the at least one insulating rib 12 radially encloses the object in a U-shape. 	Regarding claim 5, Miller et al. discloses the invention as claimed above but fails to explicitly disclose wherein its body is formed from one of the materials: silicone, polytetrafluorethylene, polyethylene, polypropylene or polyoxymethylene.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a material best suited for the In re Leshin, 125 USPQ 416.
 	Regarding claim 6, Miller et al. discloses wherein its surface has a hydrophobic surface coating (rubber) at least in the area outside the fairlead. 	Regarding claim 7, Miller et al. discloses wherein the seal 10 is permanently elastic at least in the area of the fairlead through the housing wall 204. 	Regarding claim 8, Miller et al. discloses the invention as claimed above but fails to explicitly disclose the shape of the lead in area of the seal.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the seal to conform to the shape of the member in which it is sealing and since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
 	Regarding claim 9, Miller et al. discloses wherein the at least one insulating rib 24 is configured as a pointed drip edge at its radial end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUGENE G BYRD/Primary Examiner, Art Unit 3675